Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  May 24, 2011                                                                                        Robert P. Young, Jr.,
                                                                                                                Chief Justice

  142612                                                                                              Michael F. Cavanagh
                                                                                                            Marilyn Kelly
                                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway
                                                                                                          Mary Beth Kelly
  PEOPLE OF THE STATE OF MICHIGAN,                                                                        Brian K. Zahra,
            Plaintiff-Appellee,                                                                                      Justices

  v                                                                SC: 142612
                                                                   COA: 293960
                                                                   Ingham CC: 08-001068-FC
  JOEL DARNELL FARROW,
           Defendant-Appellant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the December 21, 2010
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          May 24, 2011                        _________________________________________
           y0516                                                              Clerk